DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         PANAGIOTI TSOLKAS,
                              Appellant,

                                     v.

SOUTH FLORIDA WATER MANAGEMENT DISTRICT and LAKE POINT
        PHASE I, LLC and LAKE POINT PHASE II, LLC,
                         Appellees.

                               No. 4D21-31

                           [December 8, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2019-CA-
003191-XXXX-MB.

    Joseph P. Kenny and Jeremy D. Bailie of Weber, Crabb & Wein, P.A.,
St. Petersburg; and Marcy I. LaHart of Marcy I. LaHart, P.A., Micanopy, for
appellant.

  James W. Sherman, West Palm Beach, for appellee South Florida
Management District.

   Jon P. Tasso and Ethan J. Loeb of Smolker, Bartlett, Loeb, Hinds &
Thompson, P.A., Tampa, for appellees Lake Point Phase I, LLC and Lake
Point Phase II, LLC.

  Kansas R. Gooden of Boyd & Jenerette, PA, Miami; and Elaine D. Walter
of Boyd Richards Parker & Colonnelli, P.L., Miami, for Amicus Curiae
Florida Defense Lawyers Association.

  Bryan Gowdy of Creed & Gowdy, P.A., Jacksonville, for Amicus Curiae
Florida Justice Association.

PER CURIAM.

   Affirmed. See Everglades Law Ctr., Inc. v. S. Fla. Water Mgmt. Dist., 290
So. 3d 123 (Fla. 4th DCA 2019), and Paranzino v. Barnett Bank of S. Fla.,
N.A., 690 So. 2d 725 (Fla. 4th DCA 1997).
GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                  2